
	
		I
		111th CONGRESS
		1st Session
		H. R. 3857
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Connolly of
			 Virginia (for himself, Mr.
			 Wolf, Ms. Norton, and
			 Mr. Reyes) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend subchapter III of chapter 83 of title 5, United
		  States Code, to make service performed as an employee of a nonappropriated fund
		  instrumentality after 1965 and before 1987 creditable for retirement
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nonappropriated Fund Equity
			 Act.
		2.Creditability of
			 service
			(a)In
			 GeneralSection 8332 of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(p)(1)Subject to paragraph
				(2), upon application to the Office of Personnel Management, any individual who
				is an employee or Member on the date of the enactment of this subsection, and
				who has on such date 5 or more years of creditable civilian service under this
				section (exclusive of service for which credit is allowed under this
				subsection) shall be allowed credit for service performed, after December 31,
				1965, and before January 1, 1987, as an employee described in section
				2105(c).
						(2)(A)An employee or Member
				may, with respect to any period of service for which such employee or Member is
				allowed credit under this subsection, deposit to the credit of the Fund an
				amount equal to the deductions from basic pay which would have been required
				under section 8334(a) if such service were service as an employee.
							(B)An employee or Member who makes the
				deposit described in subparagraph (A) shall be allowed full retirement credit
				for the period of service involved.
							(C)If an employee or Member does not
				make the deposit or makes less than the full amount of the deposit described in
				subparagraph (A), retirement credit shall be allowed, but the resulting annuity
				shall be reduced in a manner similar to the method provided under section
				8339(j)(3) to make up the amount of any deposit described in the second
				sentence thereof. In no event shall the application of this subparagraph cause
				an annuity to be less than it would have been if this subsection had not been
				enacted.
							(D)For the purpose of survivor
				annuities, any deposit authorized by subparagraph (A) may also be made by a
				survivor of an employee or Member.
							(3)The Office shall accept the
				certification of the appropriate Secretary or his designee concerning the
				service of, and the amount of compensation received by, an employee or Member
				with respect to which credit is sought under this subsection. For purposes of
				the preceding sentence, the appropriate Secretary is—
							(A)the Secretary of Defense, to the
				extent that service in or under the Department of Defense is involved;
				and
							(B)the Secretary of Transportation, to
				the extent that service in or under the Coast Guard is involved.
							(4)An individual receiving credit for
				service for any period under this subsection shall not be granted credit for
				such service under any retirement system for employees of a nonappropriated
				fund instrumentality.
						(5)An application for retirement credit
				under this subsection may be submitted no later than 2 years after the
				effective date of the regulations prescribed by the Office to carry out this
				subsection.
						.
			(b)RegulationsThe
			 Office of Personnel Management shall prescribe regulations to carry out this
			 Act and the amendment made by subsection (a). Such regulations—
				(1)shall take effect
			 not later than 12 months after the date of the enactment of this Act;
			 and
				(2)shall include
			 provisions to provide for the application of such amendment in the case
			 of—
					(A)any employee or
			 Member (as defined by the following sentence) who, upon separation (at the time
			 described in paragraph (1) or (2) of subsection (c)), would otherwise be
			 entitled to an annuity under chapter 84 of title 5, United States Code, that is
			 partially computed under subchapter III of chapter 83 of such title; and
					(B)any survivor of an
			 employee or Member described in subparagraph (A).
					For
			 purposes of this subsection, the terms employee,
			 Member, and survivor have the meanings set forth in
			 section 8401 of such title 5.(c)Applicability
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by subsection (a) shall apply only in the case of any annuity entitlement which
			 is based on a separation from service occurring on or after the effective date
			 of the regulations prescribed under subsection (b).
				(2)Limited
			 exception for annuities based on separations occurring after date of enactment
			 and before effective date of implementing regulations
					(A)Recomputation
			 requirementIn the case of any individual—
						(i)who
			 is entitled to an annuity entitlement to which is based on a separation from
			 service occurring after the date of the enactment of this Act and before the
			 effective date of the regulations prescribed under subsection (b), and
						(ii)whose annuity
			 would be increased by the application of section 8332(p) of title 5, United
			 States Code (as amended by subsection (a)),
						the Office
			 of Personnel Management shall, upon receipt of an appropriate application
			 submitted before the deadline specified in section 8332(p)(5) of such title 5
			 (as so amended), recompute the amount of such annuity so as to take such
			 section 8332(p) into account. In carrying out the preceding sentence, any
			 deposit timely made shall be treated as if it had been made before the
			 commencement date of the annuity involved.(B)No payment for
			 any earlier periodsAny change in an annuity resulting from a
			 recomputation under subparagraph (A) shall be payable only with respect to
			 amounts accruing for months beginning after the date on which the application
			 (referred to in subparagraph (A)) is received.
					3.Notification and
			 assistance
			(a)NotificationThe
			 Office of Personnel Management shall take such measures as it considers
			 appropriate to inform individuals entitled to have any service credited under
			 section 8332(p) of title 5, United States Code (as amended by section 2(a)), or
			 to have any amounts recomputed under section 2(c)(2), of their entitlement to
			 such credit or recomputation.
			(b)Assistance From
			 the Office of Personnel ManagementThe Office of Personnel
			 Management shall, on request, assist any individual referred to in subsection
			 (a) in obtaining from any department, agency, or other instrumentality of the
			 United States such information in the possession of such instrumentality as may
			 be necessary to verify the entitlement of such individual to have any service
			 credited under section 8332(p) of title 5, United States Code (as amended by
			 section 2(a)) or to have any amounts recomputed under section 2(c)(2).
			(c)Assistance From
			 Other AgenciesAny department, agency, or other instrumentality
			 of the United States which possesses any information with respect to any
			 service of an individual described in section 8332(p) of title 5, United States
			 Code (as amended by section 2(a)) shall—
				(1)at the request of
			 such individual (or an appropriate survivor), furnish such information to that
			 individual (or survivor); and
				(2)at the request of
			 the Office of Personnel Management, furnish such information to the
			 Office.
				
